Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 1 of 11 PagelD: 2056

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DEBRA A. KRENKEL,

Plaintiff,

v, Civil Action No, 18-16693 (MAS)
COMMISSIONER OF
SOCIAL SECURITY, MEMORANDUM OPINION

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Debra A. Krenkel’s (‘Plaintiff’) appeal
from the final decision of Andrew Saul. Commissioner of the Social Security Administration
(“Defendant” or “Commissioner’”), denying her request for benefits. (Compl., ECF No. 1.) The
Court has jurisdiction to review this matter pursuant to 42 U.S.C. § 405(g) and reaches its decision
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below. the Court
remands the matter for further proceedings.

L. BACKGROUND
A. Procedural History!
On July 21, 2014. Plaintiff filed an application for Social Security Disability Insurance,

alleging an onset date of November 6, 2013. (AR 299-305, 322.) Plaintiff's application was denied

 

' The Administrative Record (“AR”) is located at ECF Nos. 7-1 through 7-20. The Court will
reference the relevant pages of the AR and will! not reference the corresponding ECF page numbers
within those files.
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 2 of 11 PagelD: 2057

initially and upon reconsideration. (/d. at 156-58. 166-70.) The Administrative Law Judge (“ALJ”)
conducted an administrative hearing on September 11, 2017. during which the ALJ referred
Plaintiff for a consultative examination. (/d. at 87-130.) The ALJ continued the hearing on
March 13, 2018, following which the ALJ issued a decision finding that Plaintiff was not disabled.
(id. at 31-37, 44-86.) On October 2, 2018, the Appeals Council denied Plaintiff's request for
review. (/d. at 1.) On November 30, 2018. Plaintiff filed an appeal to the United States District
Court for the District of New Jersey, and the case was assigned to former Chief Judge Jose L.
Linares, U.S.D.J. (ECF No. 1.) On May 16, 2019, this case was reassigned to the Undersigned for
all further proceedings. (ECF No. 13.) Plaintiff filed her moving brief on June 18, 2019 (Pi.’s
Moving Br., ECF No. 19), and the Commissioner filed opposition on August 16, 2019 (Def.’s
Opp’n Br., ECF No. 21).

B. The ALJ’s Decision

On March 19, 2018, the ALJ rendered a decision. (AR 31-37.) The ALJ set forth the Social
Security Administration’s five-step sequential process for determining whether an individual is
disabled. (fd. at 32-33.) The ALJ initially found that Plaintiff acquired sufficient quarters of
coverage to remain insured through September 30, 2017. (/d. at 32.) At step one, the ALJ found
that Plaintiff had not engaged in substantial gainful activity (“SGA”) during the period from her
alleged onset date of November 6, 2013, through her last insured date of September 30, 2017. (/d.
at 33.) At step two. the ALJ found that Plaintiff had the severe impairments of “degenerative disc
disease and bilateral shoulder degenerative joint disease.” (/d. at 34.)

At step three, the ALJ determined that none of Plaintiff's impairments, or combination of
impairments, met or medically equaled the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P. Appendix 1. (/d.) The ALJ next found that Plaintiff possessed the residual

Int
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 3 of 11 PagelD: 2058

functional capacity (“RFC”) “to perform light work as defined in 20 CFR 404,1567(b) where the
claimant lifts or carries 20 pounds occasionally and 10 pounds frequently, stands or walks for six
of eight hours during the workday. and sits for six of eight hours during the workday.” (/d.)

At step four, the ALJ found that, through the date last insured. Plaintiff was capable of
performing past relevant work as a dental assistant. (/d. at 36.) The ALJ, consequently, found that
Plaintiff was not under a disability from the alleged onset date of November 6, 2013, through the
date last insured of September 30, 2017. (/d. at 37.)

I. LEGAL STANDARD

A. Standard of Review

On appeal from the final decision of the Commissioner of the Social Security
Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming. modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g);
Matthews vy. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review, the
Commissioner’s decision must be supported by substantial evidence. Morales v. Apfel. 225 F.3d
310, 316 (3d Cir. 2000); Daring v. Heckler, 727 F.2d 64, 68 (3d Cir. 1984); see Richardson v.
Perales, 402 U.S. 389, 401 (1971). Substantial evidence is “more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson, 402 U.S. at 401 (citing Consol. Edison Co. v. NERB, 305 U.S. 197, 229 (1938)).

Substantial evidence “*may be somewhat less than a preponderance” of the evidence.” Ginsburg
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 4 of 11 PagelD: 2059

vy. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,
642 (4th Cir. 1966).

In reviewing the record for substantial evidence. the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
552 (3d Cir. 2005) (internal quotation omitted). Even if the Court would have decided differently.
it is bound by the ALJ's decision if it is supported by substantial evidence. Fargnoli v. Massanari,
247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a whole to determine whether
substantial evidence supports a factual finding.” Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir.
2014) (citing Schaudeck v. Comm'r, 181 F.3d 429, 431 (3d Cir. 1999)). “Since it is apparent that
the ALJ cannot reject evidence for no reason or for the wrong reason, an explanation from the ALJ
of the reason why probative evidence has been rejected is required so that a reviewing court can
determine whether the reasons for rejection were improper.” Cotter vy. Harris, 642 F.2d 700,
706-07 (3d Cir. 1981) (internal citation omitted).

B. Establishing Disability

In order to be eligible for disability benefits, a claimant must be unable to “engage in any
[SGA] by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than [twelve] months.” 42 U.S.C. § 423(d)(1)(A). For purposes of the statute, a claimant
is disabled only if her physical or mental impairments are “of such severity that [s]he is not only
unable to do [her] previous work but cannot, considering [her] age. education, and work
experience, engage in any other kind of [SGA] which exists in the national economy.” 42 U.S.C.

§ 423(d)(2)(A). A physical or mental impairment is one “that results from anatomical,
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 5 of 11 PagelD: 2060

physiological, or psychological abnormalities which are demonstrable by medically acceptable
clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. See 20 C.F.R. § 404.1520(a)(4). For the first step, the claimant must
establish that she has not engaged in any SGA since the onset of her alleged disability. 20 C.F.R.
§ 404.1520(a)(4)(i). For the second step, the claimant must establish that she suffers from a “severe
... impairment” or “combination of impairments.” 20 C.F.R. § 404.1520(a)(4)Gii). The claimant
bears the burden of establishing the first two requirements, and failure to satisfy either
automatically results in a denial of benefits. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If
the first two steps are satisfied, the third step requires the claimant to provide evidence that her
impairment is equal to one of the impairments listed in Appendix | of the regulations. 20 C.F.R.
§ 404.1520(d). If the claimant demonstrates that she suffers from a listed impairment or that her
severe impairment is equal to a listed impairment, she is presumed to be disabled and ts
automatically entitled to disability benefits. /d. If she cannot so demonstrate, the eligibility analysis
proceeds to step four. The fourth step of the analysis requires the ALJ to determine whether the
claimant’s RFC permits her to resume her previous employment. 20 C.F.R. § 404.1520(e). If the
claimant can perform her previous line of work, then she is not “disabled” and not entitled to
disability benefits. 20 C.F.R. § 404.1520(f). The burden of persuasion rests with the claimant in
the first four steps. Malloy v. Comm 'r of Soc. Sec.. 306 F. App’x 761. 763 (3d Cir. 2009). If the
claimant is unable to return to her previous work, the analysis proceeds to step five.

At the fifth step. the burden shifts to the Commissioner to demonstrate that the claimant

can perform other work that is consistent with her medical impairments, age, education, past work
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 6 of 11 PagelD: 2061

experience, and RFC. 20 C.F.R. § 404.1520(g). If the Commissioner cannot satisfy this burden,
the claimant will receive Social Security benefits. Jc.
III. DISCUSSION

Plaintiff argues that the ALJ’s decision was not supported by substantial evidence. (See

generally Pl..s Moving Br.) The Court agrees.

A single piece of evidence will not satisfy the substantiality test if

the [Commissioner] ignores, or fails to resolve, a conflict created by

countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence—particularly certain types of

evidence (e.g., that offered by treating physicians)—or if it really

constitutes not evidence but mere conclusion.
Morales, 225 F.3d at 317. When record evidence conflicts, an ALJ may weigh the evidence but
“cannot reject evidence for no reason or the wrong reason.” Phummer v. Apfel, 186 F.3d 422, 429
(3d Cir. 1999). In addition, an ALJ may not “supplant[] the opinions of [a claimant's] treating and
examining physicians with his personal observation and speculation.” Morales, 225 F.3d at 317.
Moreover, “a hypothetical question posed to a vocational expert [(*VE”)] must reflect all of a
claimant’s impairments.” Rutherford, 399 F.3d at 554.

Here, based on the lack of overall analysis in the ALJ's opinion and the lack of adequate
explanation regarding weight the ALJ afforded to certain evidence, the Court finds that the ALJ's
decision is not supported by substantial evidence. The Court will not discuss the ALJ*s decision
in detail. Rather, the Court will provide examples of the problematic aspects of the ALJ's decision.

First, Plaintiff applied for disability insurance benefits based on spinal fusion, disc

replacements in her neck, herniated discs in her back. “[pJost [c]oncussion,” and rotator cuff
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 7 of 11 PagelD: 2062

surgery. (AR 322.) In reaching his decision, the ALJ did not discuss Plaintiff's assertion of “post
concussion” as a basis for her disability. (/d. at 33-37.)

Next. the Court cannot adequately discern the rationale and weight that the ALJ afforded
to Exhibit 9F/45. The ALJ referenced “Exhibit 9F/45” on two occasions. (/d. at 35.) The ALJ first
stated, “Counsel argued that claimant was limited to sedentary work because of radiating spine
and shoulder pain that prevents her from sustaining activity (hearing testimony). However. the
record shows full strength and normal walking (Exhibit 9F/45).” (/d.)

The ALJ also opined as follows:

The claimant testified that she is disabled from degenerative disc
disease and shoulder degenerative joint disease (hearing testimony).
The claimant testified that she has difficulty holding objects in her
hands long (hearing testimony). The claimant testified to difficulty
lifting more than five to [ten] pounds, sitting more than one hour, or
being on her feet more than [fifteen] to [twenty] minutes (hearing
testimony). However, the record shows full strength and normal
walking (Exhibit 9F/45).
(/d.)

Although the ALJ supported his findings with reference to Exhibit 9F/45, Exhibit 9F does

not contain a page 45. More importantly, however, Exhibit 9F does not state that Plaintiff has “full

strength and normal walking.” Exhibit 9F contains the results of a December 26, 2013 imaging of

Plaintiff's cervical spine and lumbar spine. (/d. at 1037-40.) The impressions from the lumbar

 

* In her moving brief, Plaintiff referenced evidence of a minor brain injury and an MRI finding of
two small deep white matter brain changes with possible migraine or other etiology. (Pl."s Moving
Br. 2-3 (citing Ex. 10F)). During the September 2017 hearing. Plaintiff testified as to dizziness.
(AR 98, 106. 119. 121.) Plaintiff testified that she gets “very sidetracked, [and] lose[s]
concentration often.” (/d@. at 122.) During the March 2018 hearing, Plaintiff also testified to
dizziness. (/d. at 61.) In addition, the ALJ and Plaintiff's attorney both included “dizziness” in
their examinations of the VE. (/d. at 84.) Plaintiff appeared to attribute her dizziness to her neck
injury. (/d. at 61.) Here, the ALJ did not discuss Plaintiff's alleged dizziness, whether “post
concussion” or related to her neck injury.
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 8 of 11 PagelD: 2063

spine imaging included: (1) “[dJegenerative changes and degenerative dis[c] disease have
progressed as described above”; (2) “[t]here was evidence of a posterior fusion at the L4-S1 levels
with metallic transpedicular screws”; (3) [t]here was evidence of new dis[c] herniations at the
L1-2, L2-3, and L3-4 levels as described above”; and (4) “(t]he combination degenerative change
and abnormal dis[c] produced a mild central canal stenosis at the L3-4 level which was stable.”
(/d. at 1040.)

Exhibit 9F also contains a Progress Note from Dr. Pannuelle at Seaview Orthopaedic &
Medical Associates, which states, in part. “[i]n regards to the lumbar radiculopathy that has been
refractory to both conservative and aggressive management. I recommend a trial dorsal column
stimulator.” (/d. at 1043.) Finally, Exhibit 9F includes a February 19, 2015 Progress Note by Dr.
Staats at Premier Pain Center. (/d. at 1045-47.) The Progress Note by Dr. Staats contains the closet
indication the Court could locate in Exhibit 9F to the ALJ‘s finding that “the record shows full
strength and normal walking” because the Progress Note stated that Plaintiff's *[g]ait is normal.”
(id. at 1046.) With respect to Plaintiff's “[s]trength,” however, the Progress Note stated, “iliopsoas,
EHL, extension at the knee, strong & equal bilaterally. + weakness right dorsiflexion, b/] plantar
flexion.” (/d.) Here, Exhibit 9F, at the very least, did not fully support the ALJ’s findings.? In fact,
certain portions of Exhibit 9F document Plaintiff's various conditions and support Plaintiff's
subjective complaints of pain. Absent the ALJ’s accurate reference to exhibits. the Court cannot

follow the ALJ's line of reasoning as to how he reached his decision.

 

3 Later in his decision. the ALJ also mentioned the February 2015 exam and referenced an actual
page of Exhibit 9F for his finding that Plaintiff had “full strength and a normal gait.” (AR 35.) As
discussed, however, while the exhibit stated, “[gJait is normal.” it did not state that Plaintiff has
“full strength.” (/d. at 1046.)
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 9 of 11 PagelD: 2064

Finally, the ALJ based his decision, at least in part, on his observations of Plaintiff during
the administrative hearing. (AR 36.) In support of his findings, the ALJ stated, “[mJoreover. the
claimant appeared in good condition during the hearing (hearing testimony).” (/d.) The ALJ also
stated, “[t]he light work findings are supported by the claimant’s normal physical presentation
during the hearing (hearing testimony).” (4c)

Additionally. the ALJ sent Plaintiff for a consultative exam between the first and second
hearings.” (/d. at 48, 50.) The consultative examiner assigned more restrictions to Plaintiff s ability
to perform work than the ALJ assigned in his decision. (/d. at 34, 36.) In reaching his decision, the
ALJ stated:

In a third party report, the claimant's husband found that the
claimant is limited in lifting, bending. reaching, walking, sitting,
stair climbing, completing tasks, and using hands. . . . Dr.
Christopher Spagauola[,] M.D. found that the claimant has pain and
muscle weakness. .. . Dr. Robert Dennis[.] M.D. found that the
claimant has a 100 percent disability. ... The claimant’s consultative
examiner found that the claimant could lift up to [ten] pounds, could
sit three hours, stand two hours, walk two hours, is limited in
postural activities, reaching. fingering, feeling, pushing, and pulling,
and environmental exposure. . . . However, their opinions are
contradicted by the claimant’s generally normal physical
presentation during the hearing (hearing testimony). The postural
activities are contradicted by tests in the record show[ing] normal
walking and full strength. (Exhibit 24F/3-4.) Therefore, their
opinions are granted little weight.

(id. at 36.)
It appears from the ALJ’s decision, therefore, that the ALJ provided significant weight to

Plaintiff's presentation during the hearing. Indeed. the ALJ°s only two proffered reasons for

 

+ In ordering the consultative examination, the ALJ stated, “[i]t’s kind of confusing because all
these doctors are giving opinions based on different accidents and residuals and all this other
stuff... . I’m going to send you out for a regular internal medicine once-over from a doctor. And
just see what he says. And he'll send us back a report, and I°ll send it to counsel. . . . | don’t feel
comfortable making an evaluation based on what I've got.” (AR 128-29.)
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 10 of 11 PagelD: 2065

providing “little weight” to relevant evidence of record, including the determinations of the
consultative examiner, were one exhibit and Plaintiff's appearance at the hearing. (/d.) An ALJ,
however, may not “‘supplant[] the opinions of [a claimant's] treating and examining physicians
with his personal observation and speculation.” Morales, 225 F.3d at 317.

Notably, neither the first nor the second hearing took place in person. (AR 46, 89.) Rather,
both hearings were conducted via videoconference. (/e.) Additionally, the transcript from the
March 2018 videoconference hearing reflects that Plaintiff and her husband, a hearing witness,
both had difficulty communicating with the ALJ. (/d. at 46-80.) Indeed, the transcript reflects that
Plaintiff could not hear the questioner on more than one occasion and the transcript contains
numerous instances of “[i)naudible” responses. (/d. at 57, 63-80.) Here, in light of the extensive
record in the present case and the lack of additional reasoning in the ALJ‘s decision to buttress his
findings, the Court cannot find that the ALJ's attribution of weight to Plaintiff's appearance at the
hearing was supported by substantial evidence.

Significantly, access to the Commissioner’s reasoning is essential to meaningful
Court review:

[U]nless the [ALJ] has analyzed all evidence and has sufficiently
explained the weight he has given to obviously probative
[testimony], to say that his decision is supported by substantial
evidence approaches an abdication of the court’s duty to scrutinize
the record as a whole to determine whether the conclusions reached
are rational.
Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978). Based on its consideration of the specific

administrative record and pleadings in the current matter, the Court is constrained to remand this

matter.
Case 3:18-cv-16693-MAS Document 23 Filed 04/30/20 Page 11 of 11 PagelD: 2066

IV. CONCLUSION
For the foregoing reasons, the Court remands this matter for further proceedings. An Order

consistent with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: April 30, 2020

1]
